DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 2019/0093757) in view of Ito et al. (US 5662188).
	Regarding claim 1, Remboski et al. discloses:
A lubricant supported electric motor (title) comprising: 
a stator (14) presenting an stator raceway (see annotated Fig 1 below); 
a rotor (12) movable relative to said stator (14) about an axis (by 24) and presenting a rotor raceway (see annotated Fig 1 below) disposed in spaced relationship with said stator raceway to define a gap (G) therebetween; 
a lubricant (16) disposed in said gap (G) for supporting said rotor relative to said stator (para 24);
said stator (14) defining at least one hydrostatic support chamber (20) disposed in radially recessed relationship relative to said stator raceway and in fluid communication with said gap (G); 
said stator (14) defining a passageway (18) disposed in fluid communication with said at least one hydrostatic support chamber (20) for providing lubricant to said at least one hydrostatic support chamber and said gap (paras 22-23).

 Ito et al. discloses a flow restriction mechanism disposed in fluid communication with said passageway for controlling and balancing a supply and pressure of said lubricant in said at least one hydrostatic support chamber (C4 ll 40-67), for the purpose to provide effective lubrication.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. to have a flow restriction mechanism disposed in fluid communication with said passageway for controlling and balancing a supply and pressure of said lubricant in said at least one hydrostatic support chamber, as Ito et al. discloses.
The motivation to do so is that it would allow one to provide effective lubrication (abstract and title of Ito et al.).
	
Regarding claim 9/1, Remboski et al. discloses wherein said rotor (12) extends along said axis (by 24) and is rotatably disposed within said stator (14).

Regarding claim 10/1, Remboski et al. discloses wherein said rotor (12) is operably connected to a final drive device that is interconnected to a wheel of a vehicle (para 9).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein said at least one hydrostatic support chamber includes a plurality of hydrostatic support chambers disposed in circumferentially spaced relationship to one another and each radially recessed relative to said stator raceway, wherein said stator defines a plurality of passageways each disposed in fluid communication with a respective one of said plurality of hydrostatic support chambers, and wherein said flow restriction mechanism includes a plurality of flow restriction mechanisms each disposed in fluid communication with a respective one of said plurality of hydrostatic support chambers….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-8 are also allowable for depending on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834

/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834